Citation Nr: 0408569	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Meniere's syndrome.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The issues of entitlement to service connection for a back 
disorder, a gastrointestinal disorder, and bilateral hearing 
loss are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.






FINDINGS OF FACT

1.  The veteran is not shown to have a heart disorder that is 
etiologically related to active service, or that is causally 
or etiologically related to a service-connected disability. 

2.  In an unappealed February 1999 decision, the RO denied 
service connection for hearing loss, tinnitus, Meniere's 
syndrome, and a bilateral knee disorder.

3.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1999 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or the result 
of, a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

2.  The February 1999 decision denying service connection for 
hearing loss, tinnitus, Meniere's syndrome, and a bilateral 
knee disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 
(West 2002); 38 C.F.R. § 20.1103 (2003).

3.  Since the February 1999 rating decision, new and material 
evidence has been submitted, and the veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
Meniere's syndrome, and a bilateral knee disorder are 
reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 C.F.R. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

5.  Meniere's syndrome was not incurred in or aggravated by 
active service.  38 C.F.R. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

6.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 C.F.R. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, Meniere's syndrome, and a bilateral 
knee disorder on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claims were originally denied in a March 
1966 rating decision and most recently in February 1999.  In 
March 1966, the RO determined that the veteran had some 
impaired hearing with tinnitus and Meniere's syndrome shortly 
after entering service.  It was also noted that the disorders 
had not increased in severity during service.  With respect 
to the claim of entitlement to service connection for a 
bilateral knee disorder, the RO determined that the veteran 
did not have a current knee disorder on which to base a grant 
of service connection.  The February 1999 decision denied the 
veteran's claims on the basis that no new and material 
evidence had been presented to reopen the claims.  The 
February 1999 decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

In June 2000, the veteran filed to reopen his service 
connection claims.  A May 2001 rating decision denied the 
veteran's claims and he disagreed, initiating a timely 
appeal.  As there is a prior final determination for the 
veteran's claims, the February 1999 rating decision, the 
Board is now required to decide whether new and material 
evidence has been presented before reopening and adjudicating 
the merits of the claims.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claims prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1999 rating 
decision, two VA examination reports, with accompanying 
addenda, have been received as evidence.  A VA audiological 
examination report indicated that the veteran suffered from 
bilateral hearing loss, tinnitus, and Meniere's syndrome, but 
stated that his disorders had preexisted service and were not 
aggravated therein.  In addition, with respect to the 
veteran's bilateral knee disorder claim, the examiner opined 
that the veteran's current complaints of knee pain were 
likely a consequence of the knee disorders that were present 
during active service.  Presuming the truthfulness of the 
evidence that has been presented, it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran currently has bilateral hearing 
loss, tinnitus, Meniere's syndrome, and a bilateral knee 
disorder that is etiologically related to active service.  
Moreover, it is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and his claims are reopened.

The Board notes that the RO addressed the merits of the 
veteran's tinnitus, Meniere's syndrome, and bilateral knee 
disorder claims in the April 2003 statement of the case.  As 
such, the Board finds that there is no prejudice to the 
veteran by the Board's proceeding to the merits of the claim 
after reopening those claims as the RO has conducted a de 
novo review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, with respect to the veteran's claim of entitlement 
to service connection for bilateral hearing loss, the Board 
notes that the RO did not address the veteran's claim on the 
merits or conduct a de novo review of the evidence with 
respect to that claim.  Therefore, it must be referred back 
to the RO for a de novo review and is addressed in the REMAND 
portion of this decision.  

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in April 2001 and May 2001 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in an April 2003 statement of the case, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In an August 2002, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment records.  In addition, the veteran 
was provided with VA examinations in October 2002.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO in this case) decision on a claim for VA benefits.  

In the present case a substantially complete application was 
received in June 2000.  Thereafter, in rating decisions dated 
in April and May 2001, the issues were denied.  Only after 
those rating actions were promulgated did the RO, in August 
2002, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 422.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2002 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
statement of the case was provided to the appellant in April 
2003.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the January 2002 personal hearing; lay 
statements; service medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss and cardiovascular disorders, are 
entitled to service connection when such disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service, and was not aggravated by 
such service, will rebut the presumption.  See 38 U.S.C.A. §§ 
1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2003).

In VAOPGCPREC 03-2003, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis that all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2003); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
they underlying condition, as contrasted with symptoms, has 
worsened.  See Davis v. Principi, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Heart disorder

The veteran is seeking entitlement to service connection for 
a heart disorder on both direct and secondary bases.  In 
essence, he contends that he has a heart disorder that had 
its onset during active service or that resulted from a 
gastrointestinal disorder.  The Board has carefully reviewed 
the evidence of record and has determined that, for the 
reasons and bases to be explained below, the evidence has not 
demonstrated that the veteran has a heart disorder that was 
incurred in or aggravated by active service, or within one 
year of separation from service.  It is also not proximately 
due to, or the result of, a service-connected disability.  
Therefore, service connection cannot be granted.  

The Board notes that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.  38 C.F.R. § 3.310(a) (2002).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In order to establish 
service connection for a claimed secondary disorder, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran is not entitled to service connection for a heart 
disorder on presumptive, secondary, or direct bases.  Service 
medical records contain no complaints, treatment, or 
diagnosis of any heart abnormalities or disorders.  The June 
1963 separation examination indicated that his heart was 
"normal."  In addition, at his January 1966 VA examination, 
it was noted that the veteran had no apparent enlargement of 
the heart, no arrythmias, and no murmurs were elicited.  
Moreover, while the veteran testified at his January 2002 
personal hearing that he had a heart disorder that was 
related to a gastrointestinal disorder, such a statement is 
not corroborated by the medical evidence of record.  VA 
outpatient treatment records dated April 1999 to April 2001 
do not show any treatment for a heart condition and there is 
no evidence that he was diagnosed with a heart disorder 
during that time.  As such, there is no evidence that the 
veteran currently has a heart disorder.  

Absent evidence of a heart disorder during active service, 
within one year of separation from service, or currently, 
service connection is not warranted.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
evidence that the veteran has been diagnosed with a heart 
disorder during active service or currently.  

To the extent that the veteran contends that he has a heart 
disorder that is related to active service or another 
disorder, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart 
disorder and his claim is therefore denied. 

2.  Tinnitus and Meniere's syndrome

The veteran is seeking entitlement to service connection for 
tinnitus and Meniere's syndrome.  He contends that he 
developed tinnitus and Meniere's syndrome during active 
service and that he continues to have difficulty with the 
disorders.  After reviewing the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims and service connection is therefore denied.  

In the present case, the presumption of soundness applies 
because the veteran the veteran's October 1961 enlistment 
examination included no notations regarding the claimed 
disabilities at issue.  The veteran did complain of ringing 
in his ears during service in March 1963.  However, the 
objective medical evidence of record has shown that the 
veteran's tinnitus and Meniere's syndrome existed prior to 
service.  In this regard, at his January 1966 VA examination, 
the veteran reported that he had dizziness and constant 
ringing in his ears since 1960.  The examiner clearly 
concluded that the veteran's complaints of hearing loss, 
dizzy spells, and ringing in his ears were symptomatic of 
Meniere's syndrome, which he diagnosed at the time.  In 
addition, in a March 2003 VA addendum, it was noted that the 
veteran's tinnitus was more likely than not a prior existing 
condition that was unrelated to his military service and had 
not been aggravated therein.  As such, the Board finds that 
these records clearly and unmistakably indicate that the 
veteran's tinnitus and Meniere's syndrome preexisted his 
military service.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed tinnitus and 
Meniere's syndrome clearly and unmistakably preexisted 
service.  The Board must also determine whether the veteran's 
preexisting tinnitus and Meniere's syndrome  were aggravated 
during service.  To make this determination, the Board must 
consider the veteran's service medical records as well as 
evidence developed after service.  

During service in March 1963, the veteran complained of 
ringing in his ears.  One week later, the veteran reported 
having tinnitus and dizziness.  It was noted that he had 
tinnitus secondary to medication.  

At a January 1966 VA examination, the veteran complained of 
constant ringing in his ears since 1960.  He also reported 
having dizzy spells on and off in 1960.  He denied history of 
injury, concussion, or infections.  Upon examination, the 
veteran's ears and canals were normal.  He was diagnosed with 
diagnosed with tinnitus and Meniere's syndrome.  

In an August 1998 statement, the veteran indicated that he 
developed ringing in his ears during service due to the loud 
noise of jet engines.  

VA outpatient treatment records reflect that the veteran was 
seen for complaints of constant tinnitus in April 1999.  He 
stated that his tinnitus began in 1963 and was due to noise 
exposure.  He also stated that he had additional noise 
exposure as an avid hunter and while employed for 10 to 15 
years in factories, tire shops, and gas stations.  At his 
January 2002 personal hearing, the veteran asserted that he 
had significant noise exposure during service.  He stated 
that he did not wear ear plugs during service.  

At his October 2002 VA audiological examination, the veteran 
reported having tinnitus due to noise exposure during active 
service.  He also reported a history of recreational noise 
exposure as a deer hunter and woodworking with power tools.  
The examiner opined that it was "more likely than not" that 
the veteran's tinnitus occurred as a result of his active 
service.  In a subsequent addendum, the VA examiner indicated 
that he had not reviewed the entire claims folder when he 
formed his October 2002 opinion.  Following a review of the 
veteran's October 1961 audiogram, which he had not previously 
reviewed, the examiner asserted that he had changed his 
opinion.  He opined that the veteran's tinnitus was "more 
likely than not" unrelated to his military service.  He also 
stated that there was no change in the veteran's bilateral 
hearing sensitivity during service that would support his 
complaint of tinnitus due to service.  In February 2003 
addendum, the examiner again stated that, in his opinion, and 
based on the evidence of record, the veteran's tinnitus was 
not likely related to his military service.  

In a March 2003 addendum, the examiner asserted while 
tinnitus was reported in March 1963, secondary to the effects 
of Darvon, the veteran reported on his January 1966 
disability examination that his constant, bilateral tinnitus 
had begun in 1960 along with periodic dizzy spells.  The 
examiner opined that tinnitus was not the usual adverse 
reactions from using Darvon and that based on the evidence of 
record, the veteran's tinnitus was more likely than not a 
prior existing condition that was unrelated to his military 
service and had not been aggravated therein.  Finally, it was 
also noted that the VA Medical Center's clinical pharmacist 
had reviewed the evidence and opined that the veteran's 
tinnitus was pre-existing conditions that had been unrelated 
to the use of Darvon during service.  

After reviewing the medical evidence of record, the Board 
finds that the preponderance of the evidence is the veteran's 
claim and service connection must therefore be denied.  

Clear and unmistakable evidence shows that the veteran's 
tinnitus and Meniere's syndrome were not aggravated during 
active service.  Indeed, the veteran's service medical 
records show that the veteran complained of tinnitus and 
dizziness.  He was diagnosed with tinnitus secondary to the 
use of medication.  After reviewing the claims folder and 
interviewing the veteran, however, a VA examiner concluded 
that the veteran's tinnitus was "more likely than not" 
unrelated to his military service.  The VA examiner, in 
statements made in three addenda in February 2003 and March 
2003, specifically stated that the veteran's tinnitus had 
preexisted active service and was not aggravated therein.  He 
compared the 1961 and 1963 audiograms and noted no 
significant changes in the veteran's bilateral hearing 
sensitivity that had occurred during service.  He also 
asserted that while the veteran's complaints of tinnitus and 
Meniere's syndrome were attributed to his use of Darvon, such 
symptoms were not the usual adverse reactions to the drug.  
In addition, the veteran himself had reported that his 
tinnitus and dizziness had begun in 1960, prior to active 
service.  He ultimately concluded that the veteran's 
bilateral hearing loss and tinnitus were "more likely than 
not" prior existing conditions which were not related to his 
military service and were not aggravated therein.  The Board 
places significant probative value on this examiner's 
opinions as they were based on a review of the entire record 
and have not been contradicted by any medical evidence.  The 
Court has held that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner considered the 
veteran's complaints of dizziness and ringing of the ears 
during service, but determined that they represented a 
preexisting disorder that had not been permanently worsened 
during service.  

The Board has also considered the veteran's own lay 
statements in support of his claim.  However, the record does 
not reflect that the veteran is competent to offer an opinion 
as to the cause or aggravation of tinnitus or Meniere's 
syndrome.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Although the veteran can report his symptoms, his statements 
as to the cause or aggravation of any claimed condition must 
be supported by competent medical evidence.  See Espiritu 
supra.  Therefore, the Board concludes that the veteran's 
tinnitus and Meniere's syndrome, which preexisted service, 
were not aggravated during service.  

Based on the foregoing, the Board finds that the veteran's 
tinnitus and Meniere's syndrome clearly and unmistakably 
existed prior to service and were not aggravated by service; 
thus, the presumption of soundness is therefore rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's tinnitus and 
Meniere's syndrome preexisted service and were not aggravated 
by service in order to conclude that the presumption of 
soundness was rebutted.  VA's General Counsel found that such 
a finding would necessary be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id. 

As the preponderance of the evidence is against the veteran's 
claims, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claims.



3.  Bilateral knee disorder

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder.  He contends that he injured his 
knees during active service and has had difficulties with his 
knees since that time.  After reviewing the evidence of 
record, the Board finds that a preponderance of the evidence 
is against the veteran's claim and service connection is 
therefore denied.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, a July 2000 
X-ray of the veteran's knees was normal.  It was noted that 
he had good active range of motion in both knees with no 
specific muscle weakness or atrophy.  

At his October 2002 VA examination, the veteran complained of 
bilateral knee pain, swelling, and giving out.  He stated 
that he had injured his knees during active service and 
denied additional injuries.  Upon examination, there was no 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movements, or guarding.  
Range of motion was nearly full.  The examiner indicated that 
the right knee appeared to show very slight evidence of 
medical collateral ligament laxity, though it was quite 
modest.  There was no additional evidence of ligament 
instability and McMurray's test was negative.  X-rays of both 
knees were also negative.  The examiner diagnosed the veteran 
with chronic, intermittent pain in both knees and commented 
that it was likely that the veteran's current knee complaints 
were a consequence of the knee disorders present during 
active service.  

As stated above, a claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See, e.g., Degmetich infra.  Although 
the Board has no reason to doubt that the veteran may 
experience bilateral knee pain, it is well-established that a 
symptom such as pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As discussed by 
the October 2002 examiner, no knee pathology was identified 
upon medical examination.  While slight evidence of laxity of 
the medial collateral ligament was observed in the right 
knee, it was noted to be modest without any additional 
evidence of ligament instability.  In addition, X-rays were 
negative and the veteran was diagnosed with "chronic, 
intermittent knee pain."  As such, the first element of the 
Hickson analysis, evidence of a current disability current 
disability, has not been satisfied.

Absent a showing of a current disability, a grant of service 
connection may not be made.  See Rabideau infra.  However, 
for the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to evidence of an in-service disability, service 
medical records reflect that the veteran initially sought 
treatment for knee pain in January 1963 when he stated that 
his knees had collapsed on two occasions.  It was noted that 
the veteran had crepitus of the patella, though the ligament 
was intact.  An X-ray was negative.  Chondromalacia of the 
left knee was considered and the veteran was sent for an 
orthopedic consultation.  At that time, he complained of pain 
in his left knee for several months without direct trauma.  A 
physical evaluation revealed marked patella crepitus with 
intact ligaments, full range of motion, and no effusion or 
meniscal tears.  X-rays were negative.  

In February 1963, the veteran complained of knee pain 
following injections.  He reported that he had swelling of 
the knees at age 3 when he had rheumatic fever, and had 
difficulty with his knees for 3 years.  An examination 
revealed no significant tenderness, swelling, or redness.  In 
April 1963, it was noted that the veteran was being treated 
for knee trouble with injections of hydrocortisone.  At 
separation in June 1963, the veteran's lower extremities were 
"normal."  

An October 1965 report from Lansing General Hospital 
indicated that the veteran had been admitted in August 1965 
when his knee gave way from walking down stairs, causing him 
to fall and strike his right knee and lower leg on the 
stairs.  The veteran asserted that he had problems with his 
right knee since an in-service injury.  An examination showed 
marked swelling in the right suprapatellar area, tenderness, 
and severe pain on flexion, extension, and lateral pressure 
to the right knee.  Lower abrasions of the right lower leg 
and knee were seen.  X-rays showed no fracture, but evidence 
of right suprapatellar effusion.  The veteran was ultimately 
diagnosed with a traumatic injury of the right knee with 
hemorrhaging into the right synovial space.  

At his January 1966 VA examination, the veteran reported 
popping in both of his knees.  No swelling or tenderness was 
observed and range of motion was normal.  X-rays of both 
knees were negative.  

The Board notes that the veteran's service records, as well 
as treatment reports soon after service, do contain 
complaints of knee pain.  However, the veteran was not 
diagnosed with a bilateral knee disorder.  While a 
provisional diagnosis of chondromalacia of the left knee was 
offered in January 1963, such a diagnosis was not confirmed 
by treatment at the orthopedic clinic.  Instead, a February 
1963 report from the orthopedic clinic indicated that the 
veteran had a painful reaction to intra-articular injections.  

Further, although the October 2002 VA examiner stated that 
the veteran's current knee complaints were a consequence of 
the knee disorders present during active service, he failed 
to diagnose the veteran with a bilateral knee disorder, only 
indicating that the veteran had intermittent knee pain.  In 
addition, no physician has offered comment or an opinion as 
to a diagnosis to account for the veteran's bilateral knee 
pain.  

Absent evidence of a current bilateral knee disorder, service 
connection is not warranted.  As such, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder and his claim is denied. 



ORDER

Service connection for a heart disorder is denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss; the appeal is granted to this extent only.  

Service connection for tinnitus is denied. 

Service connection for Meniere's syndrome is denied. 

Service connection for a bilateral knee disorder is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for a back disorder, a gastrointestinal disorder, and 
bilateral hearing loss. 

Service medical records reflect that the veteran complained 
of back pain.  In January 1962, he reported having pain in 
his left side that radiated to his lower back.  He was 
diagnosed with muscle strain.  In December 1962, the veteran 
again complained of back pain.  It was noted that he had a 
history of kidney trouble.  Following service, the veteran 
complained of low back pain on several occasions.  In July 
2000, he reported back pain with occasional radiation into 
both lower extremities.  He indicated that he had received 
some chiropractic treatment for his back pain in the 1960s 
but denied treatment in the recent past.  In December 2000, 
he was diagnosed with lumbago.  The Board notes that 
chiropractic treatment records have not been included in the 
claims file.  

With respect to the veteran's gastrointestinal claim, service 
medical records reflect that the veteran was treated for 
vomiting, diarrhea, and gastrointestinal complaints in April 
1963.  In June 1962, it was noted that the veteran likely had 
gastroenteritis.  VA outpatient treatment records dated in 
December 2000 indicated that the veteran was diagnosed with 
persistent diarrhea.  He also complained of associated 
cramping.  He was ultimately diagnosed with diarrhea of 
unknown etiology.  Treatment records in  2001 reflect that 
the veteran had diarrhea and that he should call the 
gastroenterologist if he had any changes or concerns.  

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Therefore, the claim must be readjudicated on 
the merits based on all the evidence of record.  38 U.S.C.A. 
§ 5108 (West 2002).  Before the Board may address a matter 
not considered by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and if not, whether the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Since the February 1999 final decision, VA examination 
reports and opinions have been received.  In the April 2001 
and May 2001 rating decisions, the RO found that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted.  That rationale was reiterated in the 
April 2003 statement of the case.  However, in light of the 
Board's decision this date concluding that new and material 
evidence has been submitted since the last prior final denial 
in February 1999, the Board finds that the RO should conduct 
a de novo review of the entire evidentiary record.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify the chiropractor that 
treated him for back pain in the 1960s.  
Obtain records from the health care 
provider that the veteran identifies.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and etiology of 
any back disorder he may have related to 
his military service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to comment on 
whether the veteran currently has a back 
disorder that is etiologically related to 
the in-service reports of back pain, or 
that is otherwise related to active 
service.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and etiology of 
any gastrointestinal disorder he may have 
related to his military service.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
specifically requested to comment on 
whether the veteran currently has a 
gastrointestinal disorder that is 
etiologically related to the in-service 
diagnosis of gastroenteritis and 
complaints of vomiting, diarrhea, and 
cramping, or that are otherwise related 
to active service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

4.  The RO should conduct a de novo 
review of the record, including the 
recently submitted medical evidence and 
any other evidence added to the record 
since issuance of the April 2003 
statement of the case, and readjudicate 
the veteran's claims of entitlement to 
service connection for a back disorder, a 
gastrointestinal disorder, and bilateral 
hearing loss.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



